Citation Nr: 1338008	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-45 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to increases in the "staged" (0 percent prior to February 3, 2010, and 50 percent from that date) ratings assigned for sleep apnea with insomnia.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2005 to September 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The issue of entitlement to a separate compensable rating for insomnia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for a right leg disability, a left leg disability, a right knee disability, a left knee disability, and a right ankle disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.



FINDING OF FACT

At an August 2011 hearing, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking increases in the "staged" (0 percent prior to February 3, 2010, and 50 percent from that date) ratings assigned for sleep apnea with insomnia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the matter of increases in the "staged" (0 percent prior to February 3, 2010, and 50 percent from that date) ratings assigned for sleep apnea with insomnia; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5) (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the August 2011 Travel Board hearing, the Veteran testified that he wished to withdraw his appeal seeking increases in the "staged" (0 percent prior to February 3, 2010, and 50 percent from that date) ratings assigned for sleep apnea with insomnia.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.

ORDER

The appeal seeking increases in the "staged" (0 percent prior to February 3, 2010, and 50 percent from that date) ratings assigned for sleep apnea with insomnia is dismissed.


REMAND

Regarding his legs, the Veteran's service treatment records (STRs) document that in June 2008, he complained of bilateral leg and shin pain, was assessed with bilateral shin splints, and was given a Physical Profile for shin splints.  Thereafter, June 2008 x-rays of his right leg revealed stress reaction change in the mid anterior tibia, without visualized fracture; June 2008 x-rays of his left leg revealed stress reactive change of the proximal posterior tibial diaphysis; and a June 2008 bone scan of his lower extremities revealed no evidence of shin splints or tibial stress fractures.  In July 2008, he reported having a history of shin splints in boot camp for three years.  Later in July 2008, the signs and symptoms of his leg pain were assessed as being consistent with exertional compartment syndrome.  In August 2008, his leg pain was assessed as overuse syndrome.  In October 2008 and November 2008, he continued to receive treatment for shin splints.  In December 2008, his overuse syndrome was noted to be improved.  In May 2009, June 2009, July 2009, and September 2009, he was assessed with restless leg syndrome (RLS).  On a July 2009 report of medical history, he noted that he had numbness in both legs, that he could not run or stand too long on his legs, that he had shins fractured in both legs, and that he had leg tension.  On a July 2009 report of medical assessment, he reported having tension in his legs; his health care provider noted that the Veteran had a history of shin splints/stress fracture.

Regarding his knees, the Veteran's STRs document that a June 2008 bone scan of his lower extremities revealed mild stress change within the medial aspect of the right knee "likely due to overuse," as well as small focus of increased activity in the posterior aspect of the left knee which "may represent stress change."  On a July 2009 report of medical history, he noted that he had knee pain when getting up and down.  On a July 2009 report of medical assessment, his health care provider noted that the Veteran had a history of bilateral knee pain.

Regarding his right ankle, the Veteran's STRs document that in November 2005, he complained of pain and swelling in his right ankle (which he reported was run over by an airport luggage cart) and was assessed with a right ankle sprain.  In December 2005, it was noted that the pain in his right ankle had resolved.  December 2005 x-rays of his right ankle showed small avulsed bone fragments off the posterior aspect of the distal tibia.  In February 2006, he again complained of right ankle pain and was assessed with right ankle sprain.  On a July 2009 report of medical history, he noted that his ankles would swell when running or walking or standing, and that he had a bone deformity in his right ankle.  On a July 2009 report of medical assessment, his health care provider noted that the Veteran had a history of bilateral ankle swelling and a deformed bone in the right ankle.

On November 2009 VA general medical examination (approximately two months postservice), the Veteran reported a history of receiving treatment in service for his bilateral legs, bilateral knees, and right ankle.  November 2009 x-rays of his bilateral legs, bilateral knees, and right ankle were all unremarkable.  The examiner (a nurse practitioner) noted that there was no radiographic or clinic evidence of a bilateral lower leg condition, a bilateral knee condition, or a right ankle condition.

Postservice VA treatment records dating since January 2010 have documented the Veteran's complaints of pain in his bilateral legs and bilateral knees.  In February 2010, he reported that he had a "presumptive diagnosis through physical therapy of anterior compartment syndromes," and an examining orthopedic physician rendered the following impression: "Knee and leg pain, etiology undetermined.  Suspect mild patellofemoral syndromes."  Thereafter, a February 2010 bone scan of the lower extremities showed mild increased activity on delayed imaging within the medial aspect of the lateral left femur condyle which "may be related to minimal trauma or occult post traumatic basis including contusion or osteochondral injury."  In April 2010, he was assessed with chronic bilateral lower extremity pain "due to chondromalacia and possible compartment syndrome."  A June 2010 CT scan of his bilateral lower extremities was unremarkable and revealed no evidence of a popliteal artery entrapment syndrome.  A September 2010 electromyography (EMG) of his lower extremities was normal.

At the August 2011 hearing, the Veteran testified regarding the current symptoms affecting his legs, knees, and right ankle.  He related that he was currently taking pain medication and receiving physical therapy for both legs and both knees, and that the pain in these joints now was the same pain as the pain he had experienced in service.  He also testified that his right ankle did not currently bother him, but that he still had a chip in his right ankle (which was shown by x-rays in service) which might become problematic again in the future.

Any reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Board notes a December 2009 submission in the claims file which indicates that 19 pages of medical records from Coastal Medical Specialists had been submitted; however, these records are not in the record, and must be secured.

In light of the foregoing, an examination (by an orthopedist, given the nature of the opinion sought)  to ascertain the nature and likely etiology of any current leg knee disability, and/or right ankle disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should secure for the record complete records of all such treatment and evaluation from all sources identified, including Coastal Medical Specialists.  If any records sought are unavailable, the reason must be explained for the record.  In addition, the RO should secure for the record complete copies of records (which are not already associated with the record on appeal) of all VA treatment the Veteran has received for his claimed disabilities.  If any records sought are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of any current disability of either (or both) leg(s), either (or both) knee(s), and/or the right ankle.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each bilateral leg disability entity, bilateral knee disability entity, and right ankle disability entity found.  If no such disability entities are diagnosed, please reconcile that conclusion with the medical evidence of record noted above.

(b)  As to any/each bilateral leg disability entity, bilateral knee disability entity, and right ankle disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service.  The examiner must specifically consider and address the pertinent STRs as outlined above.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


